Exhibit 10.3

SECOND AMENDMENT TO

TWENTIETH Amended and Restated MASTER LEASE AGREEMENT

 

 

THIS SECOND AMENDMENT TO TWENTIETH Amended and Restated MASTER LEASE AGREEMENT
(“Amendment”) is effective this 21st day of February, 2018 (the “Amendment
Effective Date”) among FC‑Gen Real Estate, LLC, a limited liability company
organized under the laws of the State of Delaware (“Landlord”), having its chief
executive office located at 4500 Dorr Street, Toledo, Ohio  43615‑4040, and
Genesis Operations LLC, a limited liability company organized under the laws of
the State of Delaware (“Tenant”), having its chief executive office located at
101 East State Street, Kennett Square, Pennsylvania 19348.

R E C I T A L S:

A. Landlord and Tenant have previously entered into a Twentieth Amended and
Restated Master Lease Agreement (as amended, the “Lease”) dated as of January
31, 2017.

B. Concurrently herewith, HCN and GEN and certain of their Affiliates are
entering into a certain Omnibus Agreement (as amended, the “Omnibus Agreement”).

C. Landlord and Tenant desire to amend the Lease to reduce the annual Base Rent
by $35,000,000 and as otherwise set forth herein, effective for all purposes as
of the Amendment Effective Date.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Lease.

 

2. Initial Term.  Section 1.3 of the Lease is hereby amended by the deletion of
the reference therein to January 31, 2032 and replacement thereof with a
reference to January 31, 2037.

 

3. New Definition.  Section 1.4 of the Lease is hereby amended by the inclusion
of the following new definition:

 

“Rent Reset Date” means January 1, 2023.

 

4. Rent Adjustment Date.  The definition of “Rent Adjustment Date” in Section
1.4 of the Lease is hereby amended to read in its entirety as follows:

 

“Rent Adjustment Date” means [i] April 1, 2018, [ii] January 1, 2019, and
[iii] January 1 of each subsequent year; provided, however, that the first day
of the Renewal



--------------------------------------------------------------------------------

 



Term and the Rent Reset Date shall not be included as a Rent Adjustment Date.

 

5. Base Rent.  Section 2.2 of the Lease is hereby amended to change the payment
date for Base Rent from the first day of each month to the 17th day of each
month; provided, however, that, if Landlord transfers to a third party (each, an
“Assignee”) an interest of greater than or equal to 49% of Landlord’s interest
in this Lease, either as a change in ownership of Landlord or otherwise, the
payment date for Base Rent shall revert to the first day of each month if such
Assignee requires such change in order to close on the transaction. 

 

6. Renewal Option.  Section 12.1 of the Lease is hereby amended by the deletion
of the reference to December 31, 2043 and replacing it with a reference to
December 31, 2048.

 

7. Rent Schedule.  Effective January 1, 2018, Schedule 1 of the Lease is hereby
amended and restated in its entirety as set forth on Schedule 1 hereto.

 

8. Affirmation.  Except as specifically modified by this Amendment, the terms
and provisions of the Lease are hereby affirmed and shall remain in full force
and effect. 

 

9. Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

 

10. Further Modification.  The Lease may be further modified only by writing
signed by Landlord and Tenant.

 

11. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

 

12. Consent of Guarantor.  Each Guarantor shall execute the Consent of Guarantor
set forth below.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

FC-GEN REAL ESTATE, LLC

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory

 

 

 

WELLTOWER INC.

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory


(Signing only for the purpose of accepting §1.5 appointment of agency and
agreeing to Secured Party obligations under the Lease.)

 

 

 

GENESIS OPERATIONS LLC

 

 

By: /s/Michael S. Sherman

Michael S. Sherman,

Senior Vice President

 

Tax I.D. No.:26-0787826

 

 

 



S-1



--------------------------------------------------------------------------------

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

By: /s/Michael S. Sherman

Michael S. Sherman,

Senior Vice President

 

Tax I.D. No.: 27-3237005

 

 

 

EACH SUBTENANT LISTED ON

EXHIBIT C HERETO

 

 

By: /s/Michael S. Sherman 

Michael S. Sherman,

Senior Vice President

 

 

 

 

 

S-1



--------------------------------------------------------------------------------